DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered and are found persuasive. Therefore, the previous objection to the drawings, rejection of the claims under 35 USC 112a and 112b have all been withdrawn. 
Due to the amendments filed 03/28/2022 the previous rejection of the claims have been withdrawn. Specifically, the claims now require a sample optic adjacent to the probe head…having at least one optical element with two non-parallel surface…to transmit an afocal excitation light beam to a sample and to collect at least one afocal returning scattered light beam that is reflected from the sample. 
Therefore, the previous rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a sample optic adjacent to the probe head, the sample optic having at least one optical element with two non-parallel surfaces to receive the collimated excitation light beam, to transmit an afocal excitation light beam to a sample, and to collect at least one afocal returning scattered light beam that is reflected from the sample.” in combination with the remaining limitations of the claim.
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a sample optic adjacent to the probe head, the sample optic having at least one optical element that is adapted to receive the collimated excitation light beam, to transmit an afocal excitation light beam to a sample, and to collect at least one afocal returning scattered light beam that is reflected from the sample, wherein the at least one optical element has two non-parallel surfaces that are arranged so that portions of the collimated excitation light beam or the at least one afocal returning scattered light beam that are internally reflected by both surfaces will be tilted at an angle or plurality of angles relative to the collimated excitation light beam or the at least one afocal returning scattered light beam, respectively.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877